


110 HR 5889 IH: Orphan Works Act of

U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5889
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2008
			Mr. Berman (for
			 himself, Mr. Smith of Texas,
			 Mr. Conyers, and
			 Mr. Coble) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To provide a limitation on judicial remedies in copyright
		  infringement cases involving orphan works.
	
	
		1.Short titleThis Act may be cited as the
			 Orphan Works Act of
			 2008.
		2.Limitation on
			 remedies in cases involving orphan works
			(a)Limitation on
			 remediesChapter 5 of title 17, United States Code, is amended by
			 adding at the end the following:
				
					514.Limitation on
				remedies in cases involving orphan works
						(a)DefinitionsIn
				this section, the following definitions shall apply:
							(1)Materials and
				standardsThe term materials and standards
				includes—
								(A)the records of the
				Copyright Office that are relevant to identifying and locating copyright
				owners;
								(B)sources of
				copyright ownership information reasonably available to users, including
				private databases;
								(C)industry practices
				and guidelines of associations and organizations;
								(D)technology tools and expert assistance,
				including resources for which a charge or subscription fee is imposed, to the
				extent that the use of such resources is reasonable for, and relevant to, the
				scope of the intended use; and
								(E)electronic
				databases, including databases that are available to the public through the
				Internet, that allow for searches of copyrighted works and for the copyright
				owners of works, including through text, sound, and image recognition
				tools.
								(2)Notice of claim
				for infringementThe term notice of the claim for
				infringement means, with respect to a claim for copyright infringement,
				a written notice that includes at a minimum the following:
								(A)The name of the
				owner of the infringed copyright.
								(B)The title of the infringed work, any
				alternative titles of the infringed work known to the owner of the infringed
				copyright, or if the work has no title, a description in detail sufficient to
				identify it.
								(C)An address and telephone number at which
				the owner of the infringed copyright may be contacted.
								(D)Information from
				which a reasonable person could conclude that the owner of the infringed
				copyright’s claims of ownership and infringement are valid.
								(3)Owner of the
				infringed copyrightThe
				owner of the infringed copyright is the legal owner of the
				exclusive right under section 106 that is applicable to the infringement in
				question, or any party with the authority to grant or license that
				right.
							(4)Reasonable
				compensationThe term reasonable compensation
				means, with respect to a claim for infringement, the amount on which a willing
				buyer and willing seller in the positions of the infringer and the owner of the
				infringed copyright would have agreed with respect to the infringing use of the
				work immediately before the infringement began.
							(b)Conditions for
				eligibility
							(1)Conditions
								(A)In
				generalNotwithstanding sections 502 through 505, and subject to
				subparagraph (B), in a civil action brought under this title for infringement
				of copyright in a work, the remedies for infringement shall be limited in
				accordance with subsection (c) if the infringer—
									(i)proves by a
				preponderance of the evidence that before the infringement began, the
				infringer, a person acting on behalf of the infringer, or any person jointly
				and severally liable with the infringer for the infringement—
										(I)performed and
				documented a qualifying search, in good faith, for the owner of the infringed
				copyright; and
										(II)was unable to
				locate the owner of the infringed copyright;
										(ii)before using the
				work, filed with the Register of Copyrights a Notice of Use under paragraph
				(3);
									(iii)provided attribution, in a manner that is
				reasonable under the circumstances, to the owner of the infringed copyright, if
				such owner was known with a reasonable degree of certainty, based on
				information obtained in performing the qualifying search;
									(iv)included with the
				use of the infringing work a symbol or other notice of the use of the
				infringing work, in a manner prescribed by the Register of Copyrights;
									(v)asserts in the
				initial pleading to the civil action the right to claim such
				limitations;
									(vi)consents to the jurisdiction of United
				States district court, or such court holds that the infringer is within the
				jurisdiction of the court; and
									(vii)at the time of
				making the initial discovery disclosures required under Rule 26 of the Federal
				Rules of Civil Procedure, states with particularity the basis for the right to
				claim the limitations, including a detailed description and documentation of
				the search undertaken in accordance with paragraph (2)(A).
									(B)ExceptionSubparagraph
				(A) does not apply if, after receiving notice of the claim for infringement and
				having an opportunity to conduct an expeditious good faith investigation of the
				claim, the infringer—
									(i)fails to negotiate
				reasonable compensation in good faith with the owner of the infringed
				copyright; or
									(ii)fails to render
				payment of reasonable compensation in a reasonably timely manner.
									(2)Requirements for
				searches
								(A)Requirements for
				qualifying searches
									(i)In
				generalFor purposes of paragraph (1)(A)(i)(I), a search is
				qualifying if the infringer undertakes a diligent effort to locate the owner of
				the infringed copyright.
									(ii)Determination
				of diligent effortIn determining whether a search is diligent
				under this subparagraph, a court shall consider whether—
										(I)the actions taken
				in performing that search are reasonable and appropriate under the facts
				relevant to that search, including whether the infringer took actions based on
				facts uncovered by the search itself;
										(II)the infringer
				employed the applicable best practices maintained by the Register of Copyrights
				under subparagraph (B); and
										(III)the infringer
				performed the search before using the work and at a time that was reasonably
				proximate to the commencement of the infringement.
										(iii)Lack of
				identifying informationThe fact that a particular copy or
				phonorecord lacks identifying information pertaining to the owner of the
				infringed copyright is not sufficient to meet the conditions under paragraph
				(1)(A)(i)(I).
									(B)Information to
				guide searches; best practices
									(i)Statements of
				best practicesThe Register of Copyrights shall maintain and make
				available to the public, including through the Internet, current statements of
				best practices for conducting and documenting a search under this
				subsection.
									(ii)Consideration of
				relevant materials and standardsIn maintaining the statements of
				best practices required under clause (i), the Register of Copyrights shall,
				from time to time, consider materials and standards that may be relevant to the
				requirements for a qualifying search under subparagraph (A).
									(3)Notice of use
				archiveThe Register of
				Copyrights shall create and maintain an archive to retain the Notice of Use
				filings under paragraph (1)(A)(i)(III). Such filings shall include—
								(A)the type of work
				being used, as listed in section 102(a) of this title;
								(B)a description of
				the work;
								(C)a summary of the
				search conducted under paragraph (1)(A)(i)(I);
								(D)the owner, author,
				recognized title, and other available identifying element of the work, to the
				extent the infringer knows such information with a reasonable degree of
				certainty;
								(E)a certification
				that the infringer performed a qualifying search in good faith under this
				subsection to locate the owner of the infringed copyright; and
								(F)the name of the
				infringer and how the work will be used.
								Notices of
				Use filings retained under the control of the Copyright Office shall be
				furnished only under the conditions specified by regulations of the Copyright
				Office.(4)Penalty for
				failure to complyIf an infringer fails to comply with any
				requirement under this subsection, the infringer is subject to all the remedies
				provided in section 502 through 505, subject to section 412.
							(c)Limitations on
				remediesThe limitations on remedies in a civil action for
				infringement of a copyright to which this section applies are the
				following:
							(1)Monetary
				relief
								(A)General
				ruleSubject to subparagraph (B), an award for monetary relief
				(including actual damages, statutory damages, costs, and attorney’s fees) may
				not be made other than an order requiring the infringer to pay reasonable
				compensation to the legal or beneficial owner of the exclusive right under the
				infringed copyright for the use of the infringed work.
								(B)Further
				limitationsAn order
				requiring the infringer to pay reasonable compensation for the use of the
				infringed work may not be made under subparagraph (A) if the infringer is a
				nonprofit educational institution, library, or archives, or a public
				broadcasting entity (as defined in subsection (f) of section 118) and the
				infringer proves by a preponderance of the evidence that—
									(i)the infringement
				was performed without any purpose of direct or indirect commercial advantage,
									(ii)the infringement was primarily educational,
				religious, or charitable in nature, and
									(iii)after receiving
				notice of the claim for infringement, and after conducting an expeditious good
				faith investigation of the claim, the infringer promptly ceased the
				infringement,
									except
				that if the legal or beneficial owner of the exclusive right under the
				infringed copyright proves, and the court finds, that the infringer has earned
				proceeds directly attributable to the infringement, the portion of such
				proceeds so attributable may be awarded to such owner.(C)Effect of
				registration on reasonable compensationIf a work is registered, the court may, in
				determining reasonable compensation under this paragraph, take into account the
				value, if any, added to the work by reason of such registration.
								(2)Injunctive
				relief
								(A)General
				ruleSubject to subparagraph (B), the court may impose injunctive
				relief to prevent or restrain any infringement alleged in the civil
				action.
								(B)ExceptionIn
				a case in which the infringer has prepared or commenced preparation of a work
				that recasts, transforms, adapts, or integrates the infringed work with a
				significant amount of the infringer’s original expression, any injunctive
				relief ordered by the court—
									(i)may
				not restrain the infringer’s continued preparation or use of that new
				work;
									(ii)shall require that the infringer pay
				reasonable compensation to the legal or beneficial owner of the exclusive right
				under the infringed copyright for the use of the infringed work; and
									(iii)shall require that the infringer provide
				attribution, in a manner that is reasonable under the circumstances, to the
				owner of the infringed copyright, if requested by such owner.
									(C)LimitationsThe
				limitations on injunctive relief under subparagraphs (A) and (B) shall not be
				available to an infringer if the infringer asserts in the civil action that
				neither the infringer or any representative of the infringer acting in an
				official capacity is subject to suit in the courts of the United States for an
				award of damages to the legal or beneficial owner of the exclusive right under
				the infringed copyright under section 106, unless the court finds that the
				infringer—
									(i)has complied with
				the requirements of subsection (b); and
									(ii)has made an enforceable promise to pay
				reasonable compensation to the legal or beneficial owner of the exclusive right
				under the infringed copyright.
									(D)Rule of
				constructionNothing in subparagraph (C) shall be construed to
				authorize or require, and no action taken under such subparagraph shall be
				deemed to constitute, either an award of damages by the court against the
				infringer or an authorization to sue a State.
								(E)Rights and
				privileges not waivedNo
				action taken by an infringer under subparagraph (C) shall be deemed to waive
				any right or privilege that, as a matter of law, protects the infringer from
				being subject to suit in the courts of the United States for an award of
				damages to the legal or beneficial owner of the exclusive right under the
				infringed copyright under section 106.
								(d)Exclusion for
				fixations in or on useful articlesThe limitations on monetary and injunctive
				relief under this section shall not be available to an infringer for
				infringements resulting from fixation of a work in or on a useful article that
				is offered for sale or other distribution to the public.
						(e)Preservation of
				other rights, limitations, and defensesThis section does not
				affect any right, limitation, or defense to copyright infringement, including
				fair use, under this title. If another provision of this title provides for a
				statutory license that would permit the infringement contemplated by the
				infringer if the owner of the infringed copyright cannot be located, that
				provision applies instead of this section.
						(f)Copyright for
				derivative works and compilationsNotwithstanding section 103(a), an
				infringer who qualifies for the limitation on remedies afforded by this section
				with respect to the use of a copyrighted work shall not be denied copyright
				protection in a compilation or derivative work on the basis that such
				compilation or derivative work employs preexisting material that has been used
				unlawfully under this
				section.
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 5 of title
			 17, United States Code, is amended by adding at the end the following:
				
					
						514. Limitation on remedies in
				cases involving orphan
				works.
					
					.
			3.Database of
			 pictorial, graphic, and sculptural works
			(a)Establishment of
			 database
				(1)In
			 generalThe Register of Copyrights shall undertake a
			 certification process for the establishment of an electronic database to
			 facilitate the search for pictorial, graphic, and sculptural works that are
			 subject to copyright protection under title 17, United States Code.
				(2)Process and
			 standards for certificationThe process and standards for
			 certification of the electronic database required under paragraph (1) shall be
			 established by the Register of Copyrights, except that certification may not be
			 granted if the electronic database does not contain—
					(A)the name of all
			 authors of the work, and contact information for any author if the information
			 is readily available;
					(B)the name of the
			 copyright owner if different from the author, and contact information of the
			 copyright owner;
					(C)the title of the
			 copyrighted work, if such work has a title;
					(D)with respect to a
			 copyrighted work that includes a visual image, a visual image of the work, or,
			 if such a visual image is not available, a description sufficient to identify
			 the work;
					(E)one or more
			 mechanisms that allow for the search and identification of a work by both text
			 and image; and
					(F)security measures
			 that reasonably protect against unauthorized access to, or copying of, the
			 information and content of the electronic database.
					(b)Public
			 availabilityThe Register of Copyrights—
				(1)shall make
			 available to the public through the Internet a list of all electronic databases
			 that are certified in accordance with this section; and
				(2)may include any
			 database so certified in a statement of best practices established under
			 section 514(b)(5)(B) of title 17, United States Code.
				4.Effective
			 date
			(a)In
			 generalWith respect to works other than pictorial, graphic, and
			 sculptural works, the amendments made by section 2 shall apply to infringements
			 that commence on or after January 1, 2009.
			(b)Pictorial,
			 graphic, and sculptural worksWith respect to pictorial, graphic,
			 and sculptural works, the amendments made by section 2 shall—
				(1)take effect on the
			 earlier of—
					(A)the date on which
			 the Copyright Office certifies under section 3 at least 2 separate and
			 independent searchable, comprehensive, electronic databases, that allow for
			 searches of copyrighted works that are pictorial, graphic, and sculptural
			 works, and are available to the public through the Internet; or
					(B)January 1, 2013;
			 and
					(2)apply to
			 infringing uses that commence on or after that effective date.
				(c)Publication in
			 Federal RegisterThe Register
			 of Copyrights shall publish the effective date described in subsection (b)(1)
			 in the Federal Register, together with a notice that the amendments made by
			 section 2 take effect on that date with respect to pictorial, graphic, and
			 sculptural works.
			(d)DefinitionIn
			 this section, the term pictorial, graphic, and sculptural works
			 has the meaning given that term in section 101 of title 17, United States
			 Code.
			5.Report to
			 CongressNot later than
			 December 12, 2014, the Register of Copyrights shall report to the Committee on
			 the Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives on the implementation and effects of the amendments made by
			 section 2, including any recommendations for legislative changes that the
			 Register considers appropriate.
		6.Study on remedies
			 for small copyright claims
			(a)In
			 generalThe Register of Copyrights shall conduct a study with
			 respect to remedies for copyright infringement claims by an individual
			 copyright owner or a related group of copyright owners seeking small amounts of
			 monetary relief, including consideration of alternative means of resolving
			 disputes currently heard in the United States district courts. The study shall
			 cover the infringement claims to which section 514 of title 17, United States
			 Code, apply, and other infringement claims under such title 17.
			(b)ProceduresThe
			 Register of Copyrights shall publish notice of the study required under
			 subsection (a), providing a period during which interested persons may submit
			 comments on the study, and an opportunity for interested persons to participate
			 in public roundtables on the study. The Register shall hold any such public
			 roundtables at such times as the Register considers appropriate.
			(c)Report to
			 congressNot later than 2 years after the date of the enactment
			 of this Act, the Register of Copyrights shall prepare and submit to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives a report on the study conducted under this
			 section, including such administrative, regulatory, or legislative
			 recommendations that the Register considers appropriate.
			7.Study on
			 copyright deposits
			(a)In
			 generalThe Comptroller
			 General of the United States shall conduct a study examining the function of
			 the deposit requirement in the copyright registration system under section 408
			 of title 17, United States Code, including—
				(1)the historical
			 purpose of the deposit requirement;
				(2)the degree to
			 which deposits are made available to the public currently;
				(3)the feasibility of
			 making deposits, particularly visual arts deposits, electronically searchable
			 by the public for the purpose of locating copyright owners; and
				(4)the impact any
			 change in the deposit requirement would have on the collection of the Library
			 of Congress.
				(b)ReportNot later than 2 years after the date of
			 the enactment of this Act, the Comptroller General shall submit to the
			 Committee on the Judiciary of the House of Representatives and the Committee on
			 the Judiciary of the Senate a report on the study conducted under this section,
			 including such administrative, regulatory, or legislative recommendations that
			 the Register considers appropriate.
			
